Citation Nr: 1002739	
Decision Date: 01/19/10    Archive Date: 02/01/10

DOCKET NO.  09-00 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina




THE ISSUES

1.  Entitlement to service connection for a claimed right 
knee disorder.  

2.  Entitlement to service connection for claimed right 
venous ulcers.  

3.  Whether new and material evidence has been received to 
reopen the claim of service connection for the claimed 
residuals of a right leg wound.  




REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Daniels, Law Clerk



INTRODUCTION

The Veteran served on active duty from December 1969 to 
December 1973 and from January 2003 to January 2004; he also 
served in the National Guard for periods that include from 
September 1975 to 1980, April 1987 to April 1988, and May 
1996 to October 2006.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from a December 2007 rating 
decision of the RO that in part denied the Veteran's petition 
to reopen his claim of service connection for the residuals 
of a right leg wound.  

The Veteran testified before the undersigned Veterans Law 
Judge in a July 2009 hearing at the RO, and a transcript of 
the hearing is of record.

The issues of service connection for a right knee disorder 
and a right leg venous ulcers and the reopened claim of 
service connection for the residuals of a lower right leg 
wound are being remanded to the RO via the Appeals Management 
Center (AMC).  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue decided has been accomplished.  

2.  In a  July 1994 rating decision, the RO denied the 
Veteran's original claim of service connection for the 
residuals of a right leg wound; the Veteran was notified of 
this decision and apprised of his appellate rights, but did 
not file a timely appeal.  

5.  The evidence received since the July 1994 rating decision 
does relate to a previously unestablished fact that tends to 
support the claim and to give rise a reasonable possibility 
that the claim can be substantiated.  


CONCLUSION OF LAW

New and material evidence has been received since the July 
1994 rating decision to reopen the claim of service 
connection for the residuals of a right leg wound.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the claimant in the 
development of a claim.  VA regulations for the 
implementation of VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously denied 
claim.  

To the extent that the action taken hereinbelow is favorable 
to the Veteran, further discussion of VCAA is not required at 
this time. 


Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. 
§ 3.303(b).  

The regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d),  


New and Material Evidence for the residuals of a Right Leg 
Wound

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted, it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108.  
New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

The newly presented evidence is presumed to be credible for 
purposes of determining whether or not it is new and 
material.  Savage v. Gober, 10 Vet. App. 488 (1997).  

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits.  Evans v. Brown, 9 Vet. App. 
273, 285 (1996).  

Previously, the RO denied the Veteran's original claim of 
service connection for a right leg wound in a July 1994 
decision.  The evidence at that time included his service 
treatment records from December 1969 to December 1973.  

In connection with the petition to reopen the claim, the 
evidence submitted since the July 1994 decision includes a 
September 2008 VA examination report and a July 2009 hearing 
transcript that reduced to writing the Veteran's recent 
testimony before the undersigned Veterans Law Judge.  

With respect to the July 2009 hearing testimony, the Board 
finds the Veteran's statements to be credible for the purpose 
of showing that he received treatment for a right leg wound 
while serving in the Republic of Vietnam that required 
evacuation and currently had a residual scar on his lower 
right leg due to this injury.  

Thus, the Board finds that the evidence submitted subsequent 
to the July 1994 denial of the Veteran's claim is more than 
cumulative and redundant of the evidence that was previously 
of record and presents a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2009).  

Accordingly, as new and material evidence has been submitted, 
and the claim of service connection for the residuals of a 
right leg wound is reopened.  


ORDER

As new and material evidence has been presented to reopen the 
claim of service connection for the residuals of a right leg 
wound, the appeal to this extent is allowed, subject to 
further action as discussed hereinbelow.  


REMAND

In light of the Veteran's recent testimony, the Board finds 
that the recent VA examination did not fully address the 
question of whether the Veteran had actual residual scarring 
or other changes of the right lower leg due to a wound that 
was sustained while serving in the Republic of Vietnam.  

In addition, given the Veteran's recent hearing testimony, it 
is not clear at this time that the Veteran is pursuing an 
appeal as to a claim of service connection for a right knee 
disorder or right leg venous ulcers.  For due process 
purposes, this should be clarified before further appellate 
action is undertaken.  

Accordingly, these matters are REMANDED to the RO for the 
following action:

1.  The RO take appropriate steps to 
contact the Veteran in order to notify 
him that he may submit medical evidence 
to support his claim of service 
connection for the residuals of a lower 
right leg wound.  This should include 
identifying any outstanding clinical 
records dealing with treatment of the 
claimed wound residuals.  Based on his 
response, the RO take all indicated 
action in assisting the Veteran in order 
to obtain any pertinent records.  

2.  The RO should also take appropriate 
steps to clarify whether the Veteran 
intends to pursue an appeal as to the 
matters of service connection for a right 
knee disorder or for right leg venous 
ulcers at this time.  Any indicated 
action should be carried out, based on 
the Veteran's response.  

3.  Then, the RO should schedule the 
Veteran for a VA examination to determine 
the nature and likely etiology of 
scarring or other identified changes 
claimed as the residuals of a lower right 
leg wound.  

The claims folder should be made 
available for review by the examiner who 
in this regard should elicit from the 
Veteran and record a history regarding 
the scarring or other changes due to a 
wound injury in service.  

Based on his/her review of the record and 
the statements by the Veteran identifying 
residual scarring or other changes of the 
lower right leg, the examiner should 
offer an opinion as to whether any of the 
identified manifestations as likely as 
not are due to a wound-type injury as 
described by the Veteran.  

4.  Following completion of all indicated 
development, the RO should readjudicate 
any claim pending on appeal in light of 
all the evidence of record.  If any 
benefit sought on appeal remains denied, 
the Veteran and his representation should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals  



 Department of Veterans Affairs


